Citation Nr: 0124937	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  01-04 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of a compensation overpayment in the 
amount of $5,465.46.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1969.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2000 decision of the Committee on 
Waivers and Compromises (Committee) of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied waiver of overpayment.  

The amount of the debt, or the proper creation of the 
overpayment, have not been disputed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
originating agency.

2.  There is fault on the part of both the veteran and VA in 
the creation of the overpayment.

3.  The evidence does not show that repayment of the debt 
would cause an undue financial hardship for the veteran.

4.  There would be unjust enrichment to the veteran if he did 
not repay the debt.

5.  Recovery of the debt would not defeat the purpose of the 
benefits.

6.  The veteran did not detrimentally rely on the erroneous 
payments, and it has not been otherwise shown to be 
unreasonable to require repayment of the debt.


CONCLUSION OF LAW

The recovery of the overpayment of VA compensation benefits 
in the amount of $5,465.46 would not be against equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302(a) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 1.963, 1.965(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) and VA 
implementing regulations on this claim.  38 U.S.C.A. §§ 5100-
5107 (West Supp. 2000); 66 Fed Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended as 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  See also, McQueen v. 
Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 2001) (per 
curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for waiver of overpayment of VA compensation is complete.  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(c)).  However, in 
the present case, the veteran has not alleged that any 
records pertinent to his claim for waiver of overpayment 
exist that have not been associated with his claims folder.  
Accordingly, the Board finds that the duty to assist the 
veteran in obtaining pertinent records is satisfied.  

The veteran has been advised of the evidence that would be 
necessary for him to substantiate his claim, by means of the 
various developmental letters from the RO, as well as 
statements of the case and supplemental statements of the 
case that have been issued during the appellate process.  See 
38 U.S.C. § 5103(a); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  In 
particular, the Board notes that, by letter dated March 21, 
2001, the veteran was informed that additional evidence was 
necessary to render a fair and just decision on his case.  He 
was furnished with a Financial Status Report (FSR), VA Form 
20-5655 and a postage-paid return envelope.  He was asked to 
complete the FSR in its entirety and return it to the RO 
within 15 days.  The veteran was informed that if the FSR was 
not received, the RO would base its decision on the evidence 
of record.  As the veteran failed to return the FSR, the RO 
continued to deny his claim and issued an April 2001 
Statement of the Case.

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim for a waiver of overpayment, have been 
satisfied, and that returning the case to the RO to consider 
the requirements of VCAA would serve no useful purpose, but 
would needlessly delay appellate review.  There is no 
reasonable possibility that readjudication of the claim by 
the RO would produce a different result.

Having determined that the requirements of the VCAA and its 
implementing regulations have been complied with, the Board's 
attention is directed to the merits of the veteran's claim 
for a waiver of overpayment of VA compensation.

I.  Evidentiary background

By rating action dated in September 1998, the veteran was 
awarded a total disability evaluation due to individual 
unemployability resulting from service connected disability 
(TDIU) effective March 18, 1998.  In addition, basic 
eligibility to Dependents' Educational Assistance was 
established from March 18, 1998.  The veteran was furnished 
with VA Pamphlet 22-73-3, Summary of Educational Benefits 
informing him that a son or daughter, eligible for pension, 
compensation or DIC based on school attendance, must elect 
which benefit to receive and that an election of educational 
assistance is a bar to further payment of pension, 
compensation or DIC after the age of 18. 

In January 1999, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein he sought to add his 
wife and two sons as dependents to his VA disability 
compensation.  As reported by the veteran, his oldest son was 
born in December 1978 and was attending the University of 
Kentucky.  

In March 1999, the veteran submitted a VA Form 21-674, 
Request for Approval of School Attendance, indicated that his 
oldest son had been attending school at the University of 
Kentucky since August 1997.  When asked if tuition and/or an 
allowance for student's education or training was being paid 
by a federal employee's compensation or any other agency of 
the United States Government, the veteran responded "no." 

By letter dated in April 1999, the veteran was informed that 
he was receiving additional VA disability compensation 
benefits in the form of a dependency allowance for his 
"spouse and children."  The additional allowance for his 
oldest son was based on school attendance would continue 
until December 2001.

A November 1999 VA Form 22-8945, Education Award, indicates 
that the veteran's oldest son was awarded Chapter 35 
Educational benefits effective March 18, 1998. 

By letter dated in May 2000, the RO notified the veteran that 
an overpayment had been created as he was receiving a 
dependency allowance for his oldest son while he was 
receiving Chapter 35 Educational benefits.  The RO proposed 
to remove the veteran's oldest son from his award effective 
March 18, 1998, the date that his son started to receive 
educational benefits.  

In June 2000, the veteran replied that he had not been 
informed that he had been receiving additional compensation 
for his dependents.  Although his son received Chapter 35 
benefits, the veteran contended that he never received any 
notice that he could not receive increased disability for him 
while he was receiving Chapter 35 benefits.  A waiver of the 
overpayment was requested. 

By letter dated in October 2000, the RO informed the veteran 
the action proposed in March 2000 had been completed and his 
son was removed from his compensation award resulting in an 
overpayment.    

In November 2000, the Committee on Waivers and Compromises 
(Committee) of the Atlanta RO denied the veteran's request 
for a waiver citing bad faith on the part of the veteran.  
The veteran filed a timely Notice of Disagreement to this 
action in November 2000. 

In the April 2001 Statement of the Case, the Committee did 
not find bad faith and concluded that the veteran had been 
unjustly enriched and collection of the debt would not result 
in unreasonable hardship.   

II.  Legal Analysis

Under pertinent VA regulations, recovery of overpayments of 
any benefits made under laws administered by the VA shall be 
waived if there is no indication of fraud, misrepresentation, 
or bad faith on the part of the person or persons having an 
interest in obtaining the waiver and recovery of the 
indebtedness from the payee who received such benefits would 
be against equity and good conscience.  38 C.F.R. § 1.963(a) 
(2001).  

The term "bad faith" generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus a debtor's conduct in connection 
with a debt arising from participation in a VA benefits 
programs exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the government.  
38 C.F.R. § 1.965(b)(2) (2001).  

A "lack of good faith" is absence of an honest intention to 
abstain from taking unfair advantage of the government.  
38 C.F.R. § 1.965(b)(3) (2001).

The term "equity and good conscience" means arriving at a 
fair decision between the claimant and VA; the decision 
should not be unduly favorable or adverse to either side. 38 
C.F.R. § 1.965(a) (2001).  The standard is for application 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of VA's rights.  Id.  Different factors will enter 
into such decision, such as the relative fault of the debtor, 
weighing such fault against any fault on VA's part, whether 
there would be undue financial hardship resulting from 
recovery of the overpayment from the veteran, whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized, whether and to what extent 
there was any unjust enrichment, and whether the debtor 
changed position to his detriment in reliance of VA benefits.  
38 C.F.R. § 1.965(a)(1)-(6) (1999); Ridings v. Brown, 6 Vet. 
App. 544 (1994).

As indicated previously, the overpayment at issue resulted 
when the RO discovered that the veteran had been receiving 
additional disability compensation for his son while his son 
was receiving Chapter 35 Educational benefits.

While the November 2000 decision of the Committee includes a 
finding of bad faith on the part of the veteran, the Board 
has found no evidence that the veteran's actions were 
undertaken with "intent to seek an unfair advantage."  
Accordingly, the Board finds that the evidence does not show 
"bad faith" on the veteran's part. While the Board finding 
of a lack of bad faith differs from the finding of the 
Committee in November 2000, the Board finds that the veteran 
is not prejudiced by this finding as the subsequent Statement 
of the Case does not include a finding of bad faith and 
resulted in an analysis of whether denial of a waiver was 
against equity and good conscience.  See generally, Bernard 
v. Brown, 4 Vet.App. 384 (1993).

In addition to a lack of bad faith, the Board finds that 
fraud or misrepresentation has not been shown; consequently, 
the appellate development has centered on whether it would be 
against equity and good conscience to require repayment of 
the debt.
 
Addressing the question of fault in the creation of the 
overpayment, the Board notes the veteran's contentions that 
VA is at fault as the VA office that awarded Chapter 35 
benefits for his son should have known the veteran was 
receiving a dependency allowance for him.  However, although 
VA may bear some fault in this regard, the veteran's degree 
of fault in failing to notify VA that he had been in receipt 
of additional disability compensation for his oldest son 
while his son was receiving Chapter 35 benefits is more 
significant.  In fact, at the time that the veteran was 
awarded DEA benefits in September 1998, he was furnished with 
a pamphlet informing him that a son or daughter who is 
eligible for Chapter 35 benefits and compensation based on 
school attendance must elect which benefit to receive and 
that an election of Chapter 35 benefits was a bar to further 
payment of compensation after the age of 18.  Consequently, 
regardless of the time that it took for VA to discover that 
the veteran had been receiving additional disability 
compensation for his son while his son was receiving Chapter 
35 benefits, the veteran was provided ample notice that VA 
law prohibits the payment of dependency allowance and Chapter 
35 Education benefits at the same time.  Thus, the Board 
finds that the veteran is substantially at fault for the 
creation of his overpayment.

Turning to his ability to repay the debt, as mentioned 
previously, the veteran was furnished with a FSR and informed 
that the information requested thereon was required to render 
a fair and just decision in his case.  However, the evidence 
does not show that the veteran submitted a FSR.  The Board 
cannot endeavor to ascertain whether failing to waive the 
overpayment will result in undue hardship to the veteran when 
the veteran has failed to supply information regarding his 
financial status.  Therefore, the Board finds that the 
evidence does not show that repayment of the debt would 
deprive the veteran of basic necessities of life.

As to the other aspects of equity and good conscience, the 
Board believes that there would be unjust enrichment in this 
case if the veteran did not repay the debt, inasmuch as he 
received benefits to which he was not entitled.  In the same 
manner, recovery of the debt in reasonable monthly 
installments would not defeat the purpose of benefits 
otherwise authorized, and the veteran has not claimed to have 
relinquished a valuable right or to have changed his position 
by reason of having relied on the additional erroneous 
benefits.  No other factors which would preclude recovery of 
the overpayment as against equity and good conscience have 
been put forth.

After weighing all of the above factors, the Board believes 
that recovery of the overpayment would not be against equity 
and good conscience.  38 U.S.C.A. § 5302.  In so concluding, 
the Board finds that the evidence of record is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107 (West Supp. 2001).


ORDER

Entitlement to waiver of a compensation overpayment in the 
amount of $5,465.46 is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

